Dissenting Opinion
PEDEN, Justice.
I respectfully dissent and would hold that the record of this case shows that the only taking or damaging of appellee’s property in addition to the impairment of its access to Broadway Street (which impairment the Texas Supreme Court has already determined to be not compensable in City of Houston v. Fox, supra) consists of the moving of a railroad track from the north half of Erath Street to the center of it. This placing of the south half of the track on appellee’s servient estate constitutes an additional servitude on appellee’s underlying fee title, and he has been damaged to this extent. Rische v. Texas Transportation Co., 27 Tex.Civ.App. 33, 66 S.W. 324 (San Antonio Civ.App.1901, error ref.).
I find nothing in the evidence as to damages which relate to the moving of a railroad track from the north part of Erath Street to its center or the resultant burden on the servient estate. Appellee’s value witness testified that “the difficulty of access and the difficulty of seeing it or anything that would be on it” were his reasons for the decrease in market value.
I would hold that the damages which ap-pellee has proved are damnum absque inju-ria. Archenhold Auto Supply Co. v. City of Waco, 396 S.W.2d 111 (Tex.Sup.Ct.1965).